11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ted Clinton Murray,                            * From the 358th District Court
                                                 of Ector County,
                                                 Trial Court No. D-44,172.

Vs. No. 11-15-00112-CR                         * May 25, 2017

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.